Filed 6/29/06 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2006 ND 131







State of North Dakota, 		Plaintiff and Appellee



v.



Christina Jelleberg, 		Defendant and Appellant







No. 20050446







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Burt L. Riskedahl, Judge.



AFFIRMED.



Per Curiam.



Chad R. McCabe, Vinje Law Firm, 523 N. 4
th
 Street, Ste. 3, Bismarck, N.D. 58501-4055, for defendant and appellant; submitted on briefs.



Justin J. Schwarz, Assistant State’s Attorney, Courthouse, 514 E. Thayer Avenue, Bismarck, N.D. 58501-4413, for plaintiff and appellee; submitted on briefs.

State v. Jelleberg

No. 20050446



Per Curiam.

[¶1]	
Christina Jelleberg appeals from a criminal judgment convicting her of possession of drug paraphernalia following her conditional plea of guilty.  On appeal, she argues the trial court erred in not granting her motion to suppress evidence.  We affirm under N.D.R.App.P. 35.1(a)(2) and (7).  
See
 
State v. Spidahl
, 2004 ND 168, 686 N.W.2d 115.

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers